DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Claims 1, 3, 7-12, and 14-20 are pending.
Claims 1, and 11 have been amended.
Claims 11, 12 and 14-20 have been withdrawn.
Claims 2, 4-6 and 13 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites wherein each of the first and second barrier layers comprises an inorganic material, however, claim 1 claims the barrier materials are silicon oxide or silicon nitride which are inorganic materials.  Therefore, the claim of an inorganic material in claim 3 does not further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Hollars (WO 2012103390A) in view of Nishinohara et al (US 2015/0280172 A1).
Regarding claims 1 and 3, Hollars discloses flexible multilayer stacks of one or more inorganic barrier layers for reducing transport of gas or vapor molecules therethrough and an inorganic reactive layer disposed adjacent to the one or more 
However, Hollars teaches a limited number of explicitly identified reactive layers including lithium oxide different from the barrier layers including silicon oxide and silicon nitride.  Additionally, Nishinohara teaches a flexible display device has a display unit and a substrate (abstract) and teaches that a barrier layer on the upper side of the substrate (second barrier layer) toward the display and also on the lower side of the substrate (first barrier layer) will further improve the barrier properties against water or oxygen with respect to the substrate [0083]-[0084]. Therefore, because Hollars also teaches inorganic barrier layers for reducing transport of gas or vapor molecules it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a barrier as taught by Hollars to both sides of the substrate of a display device as taught by Hollars with a substrate and a display as taught by Nishinohara resulting in first and second material and barrier layers as claimed to further improve the barrier properties against water (vapor) or oxygen (gas) with respect to the substrate. The substrate of Hollars in view of Nishinohara would necessarily have a display unit over one of the surfaces (first surface) resulting in the positioning of a second material layer between the flexible substrate and a second 
Regarding claim 7, Hollars in view of Nishinohara teaches all of the limitations of claim 1 as set forth above, and Nishinohara teaches an EL display with a substrate with a side surface that connects the upper (first) and lower (second) surfaces and wherein the second barrier layer covers the first surface and the side surface of the substrate (Fig 8-9). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate/barrier configuration of Hollars in view of Nishinohara, wherein the flexible substrate further comprises a side surface interconnecting the first and second surfaces, and wherein the second barrier layer covers the first surface and the side surface of the flexible substrate to form an EL display.
Regarding claim 8, Hollars in view of Nishinohara teaches all of the limitations of claim 7 as set forth above and as configured in claim 7, the side surface directly contacts what can be considered the first material layer at the edge of the side surface.
Regarding claim 10, Hollars in view of Nishinohara teaches all of the limitations of claim 1 as set forth above and Hollars further teaches the thickness of the reactive (first material layer) is 10nm to 1 micron (p 4 lines 15-16)
Hollars teaches a plastic flexible substrate but does not expressly teach the thickness of the substrate.
However, Nishinohara teaches a flexible substrate thickness as 3µm or more and 30µm or less [0035] and which is less than the thickness of the substrate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Hollars (WO 2012103390A) in view of Nishinohara et al (US 2015/0280172 A1) further in view of Majumdar et al (US 2010/00118243 A1).
Regarding claim 9, Hollars in view of Nishinohara teaches all of the limitations of claim 1 as set forth above, and Hollars further teaches a substrate for a display with a barrier layer with the same area as the substrate (FIG 1-3) but does not teach a specific substrate and display configuration. 
However, Majumdar teaches a configuration in which a flexible substrate in a display device for an LCD. Majumdar teaches the liquid crystal layer (display device has the same area as the flexible substrate ([0132] and Fig 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate/barrier configuration of Hollars in view of Nishinohara with a barrier layer with the same area as the substrate as taught by Hollars and the liquid crystal layer (display device with the same area as the flexible substrate) and thus the barrier layer to form a LCD display.

Response to Arguments
Applicant’s amendments and arguments, in the response filed 1/28/2022, have been thoroughly considered. Applicant’s arguments regarding the barrier and material layers of Nishinohara in view of the amendments are persuasive.  Therefore, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US 2009/0115955 A1) teaches first and second barriers and underlayers coated on both sides of a flexible substrate (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784